IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

JOHNNIE CHARLES TOWSON,                 NOT FINAL UNTIL TIME EXPIRES TO
JR.,                                    FILE MOTION FOR REHEARING AND
                                        DISPOSITION THEREOF IF FILED
      Petitioner,
                                        CASE NO. 1D14-4020
v.

STATE OF FLORIDA,

      Respondent.

___________________________/

Opinion filed January 22, 2015.

Petition for Writ of Prohibition – Original Jurisdiction.

Johnnie Charles Towson, Jr., Petitioner.

Pamela Jo Bondi, Attorney General, and Joshua R. Heller, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

LEWIS, C.J., WOLF and ROBERTS, JJ., CONCUR.